[Kingery and Crouse Letterhead] EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM nFinance, Inc. 3923 Coconut Palm Drive, Suite 107 Tampa, FL33629 As independent public accountants, we hereby consent to the incorporation by reference in this Registration Statement on Form SB-2, of our report dated December 28, 2006 included in the Annual Report on Form 10-KSB of nFinance. as of September 30, 2006 and for various periods ended September 30, 2006 and 2005. We also consent to the reference to us under the heading "Experts" in such Registration Statement. /s/ Kingery & Crouse, P.A. Kingery & Crouse, P.A. October 26, 2007 2801 WEST BUSCH BOULEVARD, SUITE 200, TAMPA, FLORIDA 33618 PHONE: 813.874.1280■FAX: 813.874.1292■WWW.TAMPACPA.COM
